Citation Nr: 0107919	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a right knee 
condition.  The veteran subsequently perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of record relating the 
veteran's current right knee condition to his period of 
active service.

3.  There is no evidence of record indicating that the 
veteran injured his right knee during active service.

CONCLUSION OF LAW

A right knee condition was not incurred in service. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or were sought by 
the RO from their likely source.  Additionally, with regard 
to an examination and opinion, the Board notes that evidence 
of a current right knee disability has been provided by 
private medical evidence submitted by the veteran.  
Furthermore, the veteran has not provided any specific 
allegations as to how and when his right knee was injured or 
disabled by service.  Therefore, referring the claims file to 
the RO to obtain an opinion concerning any possible 
relationship between his current disability and service is 
unnecessary.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Turning to the merits of the veteran's claim of entitlement 
to service connection for a bilateral knee disorder, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Alternatively, the nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

In the present case, the veteran seeks service connection for 
a right knee condition which he claims began in 1972.  
However, the veteran's service medical records fail to show 
any complaint or treatment regarding his right knee during 
his period of active service beyond asserting that his right 
knee disability began in 1972.  Furthermore, the veteran has 
not provided the Board with any details of the circumstances 
surrounding his right knee problems in service, nor has he 
submitted any corroborating evidence to establish a knee 
problem in service, such as statements by family or persons 
who served with him who could attest to his right knee 
problems in service.  Additionally, while the veteran has 
provided the Board with private medical records from 1999 
which detail the existence and extent of the veteran's 
current right knee condition, there is no medical evidence in 
the record before the Board that relates the veteran's 
current right knee condition to his period of active service.  
In the absence of evidence in the record showing the 
incurrence of a right knee injury in service as well as 
medical evidence linking the veteran's current right knee 
condition to his period of service, the Board must deny the 
veteran's claim of entitlement to service connection for a 
right knee condition.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

